Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-8, 10-14, 16-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 18, 19) “wherein said at least one entertainment forum display device comprises at least one or more of: at least one flat panel display; at least one audio speaker coupled to said at least one flat panel display; at least one camera coupled to said at least one flat panel display, at least one flat panel display coupled to the entertainment forum in proximity of at least one goal; at least one flat panel display coupled to the entertainment forum coupled to at least one goal; at least one flat panel display coupled to the entertainment forum in proximity of at least one backboard; at least one flat panel display coupled to the entertainment forum coupled to at least one backboard; at least one flat panel display coupled to the entertainment forum in proximity of at least one or more of: homeplate; first base; third base; or the outfield; at least one flat panel display coupled to the entertainment forum coupled to at least one endzone; at least one flat panel display coupled to the entertainment forum in proximity of at least one endzone; at least one flat panel display coupled to the entertainment forum coupled to at least one endzone; a mobile device comprising: at least one touch panel display screen, and at least one wireless communications interface; a wireless communication-enabled computing device coupled to at least one wireless communications network coupled to said at least one communications network; a wired communication-enabled computing device comprising at least one communications interface coupled to said at least one communications network; a television device comprising: at least one camera; and microphone; at least one augmented reality display glass comprising: at least one display; and at least one microphone; at least one virtual reality display glass comprising: at least one display; and at least one microphone; at least one mixed reality display glass comprising: at least one display; and at least one microphone; at least one augmented vision device; at least one smartphone; or at least one holographic lens; or at least one or more of: wherein said system is configured to: allow at least one remote viewer to remotely watch at least one live event taking place in the entertainment forum, on at least one electronic interactive remote viewer display device coupled via said at least one communications network, comprising at least one of: at least one television; at least one cell phone; at least one mobile device; orat least one computer device; wherein said at least one electronic interactive remote viewer display device is configured to allow the remote viewer to watch at least one event remotely via streaming over said at least one communications network to said at least one electronic interactive remote viewer display device; wherein said at least one electronic interactive remote viewer display device transmits audio captured through a microphone from the remote viewer on the electronic interactive remote viewer display device for purposes of capturing comment content of the remote viewer and transmitting or broadcasting the comment content to the inside of the entertainment forum, to be aggregated, combined, edited, or amplified, with comment content of other remote viewers and reproduce in the entertainment forum via said audio speaker system installed within the entertainment forum so that the at least one event participant in the event can hear at least one of: murmur content or comment content of the at least one remote viewer as if the at least one remote viewer were physically present in the entertainment forum; wherein an event in the entertainment forum comprises at least one of: a game event, a sporting event, a contest event, a competitive event, an athletic event, a musical event, a performance event, a concert event, or an entertainment event; wherein at least one volume or direction of audience sound can be generated from a particular direction of the selected digital video camera of said plurality of digital video cameras; wherein at least one audience image of a remote audience member can be generated in a particular location of the selected digital video camera of the remote audience member of said plurality of digital video cameras; wherein a ball may be manipulated by at least one robotic device or drone, controlled from a remote user interface, wherein the entertainment forum comprises a sports facility or arena with remote user manipulated cameras installed, configured and positioned as if the remote user, was located in place of a specific seat at the arena so people simulate being virtually seated with family and or friends as if they were physically in attendance; wherein the remote user can control the selected camera as if the remote user were using binoculars at an event; wherein a selected digital video camera of said plurality of digital video cameras is personified with a face of the remote user by at least one electronic display screen; remote viewers viewing a game or event via streaming over the remote viewer user device further include headsets to listen to the game and remote microphones to capture remote spectator cheering or comments, to allow the remote viewer to participate in the live event as if the remote viewer were in actual attendance in the entertainment forum; wherein said at least one entertainment forum flat panel display device further comprises: coupled to said at least one flat panel display, at least one transparent protective cover configured to: allow viewing of said at least one flat panel display, and protect said at least one flat panel display from impact of at least one of: at least one ball, or other projectile, that could impact on said at least one flat panel display; wherein the user of the system further comprises at least one or more of: an audience user; the remote viewer; the event participant; or a referee user; wherein said focal point of the entertainment forum comprises the playing field, and comprises a shape comprising at least one or more of: a circle, an ellipse, a rectangle, a square, a triangular, a hexagon, a octagon, or a polygon; wherein said at least one digital camera coupled to the entertainment forum flat panel display device automatically follows movement of at least one or more of any person, object on the field, a moving robot, a flying drone, a competing robot, or a competitor; wherein at least one other user with at least one permission granted, is configured to electronically access at least one of the electronic digital video camera feeds in real-time or otherwise, or electronically switch between a plurality of different electronic digital camera feeds; wherein devices of authorized users are configured to one or more of access, compile, or aggregate into compilations or create content from the electronic data of the digital content of the plurality of camera feeds; wherein the entertainment forum comprises an array of sensors comprising at least one or more of: beam-breaking sensors, IR, LED, radar, lidar, digital video camera, or laser sensors; wherein the entertainment forum comprises at least one speaker to simulate crowd noise; wherein the entertainment forum comprises other effect elements to simulate heat, outdoor or indoor conditions, temperature, climate; or wherein simulated environments comprise noise, distractions, heat, outdoor elements, climate, stress, simulated conditions, bright sunshine, humidity, bright lights, or other environmental factors normally affecting user performance”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
An entertainment system enabling participant and remote virtual spectator interaction is well known in the art. For instance, Gordon et al. (2013/0115583) in view of Ben-Chanoch et al. (2020/0016457) teaches an entertainment system enabling participant and remote user interaction. However, Gordon in view of Ben-Chanoch is silent on “wherein said at least one entertainment forum display device comprises at least one or more of: at least one flat panel display; at least one audio speaker coupled to said at least one flat panel display; at least one camera coupled to said at least one flat panel display, at least one flat panel display coupled to the entertainment forum in proximity of at least one goal; at least one flat panel display coupled to the entertainment forum coupled to at least one goal; at least one flat panel display coupled to the entertainment forum in proximity of at least one backboard; at least one flat panel display coupled to the entertainment forum coupled to at least one backboard; at least one flat panel display coupled to the entertainment forum in proximity of at least one or more of: homeplate; first base; third base; or the outfield; at least one flat panel display coupled to the entertainment forum coupled to at least one endzone; at least one flat panel display coupled to the entertainment forum in proximity of at least one endzone; at least one flat panel display coupled to the entertainment forum coupled to at least one endzone; a mobile device comprising: at least one touch panel display screen, and at least one wireless communications interface; a wireless communication-enabled computing device coupled to at least one wireless communications network coupled to said at least one communications network; a wired communication-enabled computing device comprising at least one communications interface coupled to said at least one communications network; a television device comprising: at least one camera; and microphone; at least one augmented reality display glass comprising: at least one display; and at least one microphone; at least one virtual reality display glass comprising: at least one display; and at least one microphone; at least one mixed reality display glass comprising: at least one display; and at least one microphone; at least one augmented vision device; at least one smartphone; or at least one holographic lens; or at least one or more of: wherein said system is configured to: allow at least one remote viewer to remotely watch at least one live event taking place in the entertainment forum, on at least one electronic interactive remote viewer display device coupled via said at least one communications network, comprising at least one of: at least one television; at least one cell phone; at least one mobile device; orat least one computer device; wherein said at least one electronic interactive remote viewer display device is configured to allow the remote viewer to watch at least one event remotely via streaming over said at least one communications network to said at least one electronic interactive remote viewer display device; wherein said at least one electronic interactive remote viewer display device transmits audio captured through a microphone from the remote viewer on the electronic interactive remote viewer display device for purposes of capturing comment content of the remote viewer and transmitting or broadcasting the comment content to the inside of the entertainment forum, to be aggregated, combined, edited, or amplified, with comment content of other remote viewers and reproduce in the entertainment forum via said audio speaker system installed within the entertainment forum so that the at least one event participant in the event can hear at least one of: murmur content or comment content of the at least one remote viewer as if the at least one remote viewer were physically present in the entertainment forum; wherein an event in the entertainment forum comprises at least one of: a game event, a sporting event, a contest event, a competitive event, an athletic event, a musical event, a performance event, a concert event, or an entertainment event; wherein at least one volume or direction of audience sound can be generated from a particular direction of the selected digital video camera of said plurality of digital video cameras; wherein at least one audience image of a remote audience member can be generated in a particular location of the selected digital video camera of the remote audience member of said plurality of digital video cameras; wherein a ball may be manipulated by at least one robotic device or drone, controlled from a remote user interface, wherein the entertainment forum comprises a sports facility or arena with remote user manipulated cameras installed, configured and positioned as if the remote user, was located in place of a specific seat at the arena so people simulate being virtually seated with family and or friends as if they were physically in attendance; wherein the remote user can control the selected camera as if the remote user were using binoculars at an event; wherein a selected digital video camera of said plurality of digital video cameras is personified with a face of the remote user by at least one electronic display screen; remote viewers viewing a game or event via streaming over the remote viewer user device further include headsets to listen to the game and remote microphones to capture remote spectator cheering or comments, to allow the remote viewer to participate in the live event as if the remote viewer were in actual attendance in the entertainment forum; wherein said at least one entertainment forum flat panel display device further comprises: coupled to said at least one flat panel display, at least one transparent protective cover configured to: allow viewing of said at least one flat panel display, and protect said at least one flat panel display from impact of at least one of: at least one ball, or other projectile, that could impact on said at least one flat panel display; wherein the user of the system further comprises at least one or more of: an audience user; the remote viewer; the event participant; or a referee user; wherein said focal point of the entertainment forum comprises the playing field, and comprises a shape comprising at least one or more of: a circle, an ellipse, a rectangle, a square, a triangular, a hexagon, a octagon, or a polygon; wherein said at least one digital camera coupled to the entertainment forum flat panel display device automatically follows movement of at least one or more of any person, object on the field, a moving robot, a flying drone, a competing robot, or a competitor; wherein at least one other user with at least one permission granted, is configured to electronically access at least one of the electronic digital video camera feeds in real-time or otherwise, or electronically switch between a plurality of different electronic digital camera feeds; wherein devices of authorized users are configured to one or more of access, compile, or aggregate into compilations or create content from the electronic data of the digital content of the plurality of camera feeds; wherein the entertainment forum comprises an array of sensors comprising at least one or more of: beam-breaking sensors, IR, LED, radar, lidar, digital video camera, or laser sensors; wherein the entertainment forum comprises at least one speaker to simulate crowd noise; wherein the entertainment forum comprises other effect elements to simulate heat, outdoor or indoor conditions, temperature, climate; or wherein simulated environments comprise noise, distractions, heat, outdoor elements, climate, stress, simulated conditions, bright sunshine, humidity, bright lights, or other environmental factors normally affecting user performance”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715